Pledge Agreement

(Bank Deposits)

  LOGO [g96385ex10_3pg001.jpg]

THIS PLEDGE AGREEMENT, dated as of this 23rd day of July, 2009, is made by
GENCOR INDUSTRIES, INC., a Delaware corporation (the “Pledgor”), with an address
at 5201 N. Orange Blossom Trail, Orlando, Florida 32810, in favor of PNC BANK,
NATIONAL ASSOCIATION (the “Secured Party”), with an address at 300 South Orange
Avenue, Suite 800, Orlando, Florida 32801.

1. Pledge. In order to induce the Secured Party to extend the Obligations (as
defined below), the Pledgor hereby grants a security interest in and pledges to
the Secured Party, and to all other direct or indirect subsidiaries of The PNC
Financial Services Group, Inc., all of the Pledgor’s right, title and interest
in and to the accounts, deposits, deposit accounts, and certificates of deposit,
whether negotiable or nonnegotiable, and all security entitlements of the
Pledgor with respect thereto, whether now owned or hereafter acquired, including
those entries on the records of the issuing institution, and any and all
renewals, substitutions, replacements and proceeds thereof and all income,
interest and other distributions thereon maintained in the name of the Pledgor
by the issuing institution (collectively, the “Collateral”), as more fully
described on Exhibit A attached hereto and made a part hereof.

The Pledgor agrees that (i) the Secured Party shall have the sole and exclusive
right of withdrawal of the Collateral, (ii) the Pledgor shall have no right of
withdrawal of the Collateral, and (iii) the Secured Party may make appropriate
notations in its books and records (electronic or otherwise) to effectuate the
foregoing.

2. Obligations Secured. The Collateral secures payment of the “Obligations” as
defined in that certain Revolving Credit and Security Agreement dated as of
August 1, 2003, by and among the Pledgor together with GENERAL COMBUSTION
CORPORATION, a Florida corporation, EQUIPMENT SERVICES GROUP, INC., a Florida
corporation, BITUMA-STOR, INC., an Iowa corporation, and BITUMA CORPORATION, a
Washington corporation (collectively “Borrower”), and the Secured Party, as
amended by First Amendment to Revolving Credit and Security Agreement dated as
of July 31, 2006, as further amended by a Second Amendment to Revolving Credit
and Security Agreement dated as of September 29, 2006, as further amended by a
Third Amendment to Revolving Credit and Security Agreement dated as of even date
herewith (collectively, the “Security Agreement”). All capitalized terms not
otherwise defined in this Pledge Agreement shall have the same meanings ascribed
to such terms in the Security Agreement.

3. Representations and Warranties. The Pledgor represents and warrants to the
Secured Party that (a) no prior lien or encumbrance exists on the Collateral,
and the Pledgor will not grant or suffer to exist any such lien or encumbrance
in the future, other than in favor of the Secured Party, and (b) the Pledgor is
the legal owner of the Collateral and has the right to pledge and grant a
security interest in the Collateral without the consent of any other party other
than the issuing institution, which the Pledgor has caused or will cause to
execute the Acknowledgment in substantially the form attached hereto.

4. Default.

4.1. If any of the following occur (each an “Event of Default”): (i) any Event
of Default (as defined in any of the Obligations), (ii) any default under any of
the Obligations that does not have a defined set of “Events of Default” and the
lapse of any notice or cure period provided in such Obligations with respect to
such default, (iii) demand by the Secured Party under any of the Obligations
that have a demand feature, (iv) the failure by the Pledgor to perform any of
its obligations hereunder, (v) the falsity, inaccuracy or material breach by the
Pledgor of any written warranty, representation or statement made or furnished
to the Secured Party by or on behalf of the Pledgor, (vi) the failure of the
Secured Party to have a perfected first priority security interest in the
Collateral, (vii) any restriction is imposed on the pledge or transfer of any of
the Collateral after the date of this



--------------------------------------------------------------------------------

Agreement without the Secured Party’s prior written consent, or (viii) the
breach of the Control Agreement (referred to in Section 6 below), or receipt of
notice of termination of the Control Agreement if no successor custodian
acceptable to the Secured Party has executed a Control Agreement in form and
substance acceptable to the Secured Party on or before 10 days prior to the
effective date of the termination, then the Secured Party is authorized in its
discretion to declare any or all of the Obligations to be immediately due and
payable without demand or notice, which are expressly waived, and may exercise
any one or more of the rights and remedies granted pursuant to this Pledge
Agreement or given to a secured party under the Uniform Commercial Code of the
applicable state, as it may be amended from time to time, or otherwise at law or
in equity, including without limitation the right to sell or otherwise dispose
of any or all of the Collateral at public or private sale, with or without
advertisement thereof, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best.

4.2. The Secured Party is authorized to draw the funds represented by the
Collateral, in whole or in part, and to do all acts necessary to draw such
funds, to apply to all Obligations secured hereby, whether declared immediately
due and payable or otherwise, and the officers of the issuing institution are
authorized and directed to pay the same to the Secured Party on demand.

4.3. The net proceeds arising from the disposition of the Collateral after
deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be paid to the
Pledgor. If after exhausting all of the Collateral there is a deficiency, the
Pledgor or, if the Pledgor is not borrowing from the Secured Party or providing
a guaranty of the Borrower’s Obligations, the Borrower will be liable therefor
to the Secured Party; provided, however, that nothing contained herein will
obligate the Secured Party to proceed against the Pledgor, the Borrower or any
other party obligated under the Obligations or against any other collateral for
the Obligations prior to proceeding against the Collateral.

4.4. If any demand is made at any time upon the Secured Party for the repayment
or recovery of any amount received by it in payment or on account of any of the
Obligations and if the Secured Party repays all or any part of such amount by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, the Pledgor will
be and remain liable for the amounts so repaid or recovered to the same extent
as if such amount had never been originally received by the Secured Party. The
provisions of this section will be and remain effective notwithstanding the
release of any of the Collateral by the Secured Party in reliance upon such
payment (in which case the Pledgor’s liability will be limited to an amount
equal to the fair market value of the Collateral determined as of the date such
Collateral was released) and any such release will be without prejudice to the
Secured Party’s rights hereunder and will be deemed to have been conditioned
upon such payment having become final and irrevocable. This Section shall
survive the termination of this Pledge Agreement.

5. Interest and Premiums. All interest and premiums declared or paid on the
Collateral shall be the property of the Pledgor but shall remain as Collateral,
subject to the restrictions contained in this Agreement, unless released by the
Secured Party, in its discretion, following a request from Pledgor. At any time
after the occurrence of an Event of Default, the Secured Party shall be entitled
to apply all interest and premiums declared or paid on the Collateral in
accordance with the provisions of Section 4 above.

6. Securities Account. The Pledgor agrees to cause the issuing financial
institution or securities intermediary on whose books and records the ownership
interest of the Pledgor in the Collateral appears (the “Custodian”) to execute
and deliver, contemporaneously herewith, a control agreement or other agreement
satisfactory to the Secured Party (the “Control Agreement”) in order to perfect
and protect the Secured Party’s security interest in the Collateral.

7. Further Assurances. By its signature hereon, the Pledgor hereby irrevocably
authorizes the Secured Party, at any time and from time to time, to execute (on
behalf of the Pledgor), file and record against the Pledgor any notice,
financing statement, continuation statement, amendment statement, instrument,
document or

 

- 2 -



--------------------------------------------------------------------------------

agreement under the Uniform Commercial Code that the Secured Party may consider
necessary or desirable to create, preserve, continue, perfect or validate any
security interest granted hereunder or to enable the Secured Party to exercise
or enforce its rights hereunder with respect to such security interest. Without
limiting the generality of the foregoing, the Pledgor hereby irrevocably
appoints the Secured Party as the Pledgor’s attorney-in-fact to do all acts and
things in the Pledgor’s name that the Secured Party may deem necessary or
desirable. This power of attorney is coupled with an interest with full power of
substitution and is irrevocable. The Pledgor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof.

8. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as either the Pledgor or the
Secured Party may give to the other for such purpose in accordance with this
section.

9. Preservation of Rights. (a) No delay or omission on the Secured Party’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Secured
Party’s action or inaction impair any such right or power. The Secured Party’s
rights and remedies hereunder are cumulative and not exclusive of any other
rights or remedies which the Secured Party may have under other agreements, at
law or in equity.

(b) The Secured Party may, at any time and from time to time, without notice to
or the consent of the Pledgor unless otherwise expressly required pursuant to
the terms of the Obligations, and without impairing or releasing, discharging or
modifying the Pledgor’s liabilities hereunder, (i) change the manner, place,
time or terms of payment or performance of or interest rates on, or other terms
relating to, any of the Obligations; (ii) renew, substitute, modify, amend or
alter, or grant consents or waivers relating to any of the Obligations, any
other pledge or security agreements, or any security for any Obligations;
(iii) apply any and all payments by whomever paid or however realized including
any proceeds of any collateral, to any Obligations of the Pledgor or the
Borrower in such order, manner and amount as the Secured Party may determine in
its sole discretion; (iv) deal with any other person with respect to any
Obligations in such manner as the Secured Party deems appropriate in its sole
discretion; (v) substitute, exchange or release any security or guaranty; or
(vi) take such actions and exercise such remedies hereunder as provided herein.
The Pledgor hereby waives (a) presentment, demand, protest, notice of dishonor
and notice of non-payment and all other notices to which the Pledgor might
otherwise be entitled, and (b) all defenses based on suretyship or impairment of
collateral.

10. Illegality. In case any one or more of the provisions contained in this
Pledge Agreement should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions in this Pledge Agreement.

11. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Pledgor from, any provision of this Pledge Agreement will
be effective unless made in a writing signed by the Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on the Pledgor in any case will
entitle the Pledgor to any other or further notice or demand in the same,
similar or other circumstance.

12. Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgor and the Secured Party with respect to the subject matter hereof.

13. Successors and Assigns. This Pledge Agreement will be binding upon and inure
to the benefit of the Pledgor and the Secured Party and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Pledgor may not assign this Pledge Agreement in whole or in part without the
Secured Party’s prior written consent and the Secured Party at any time may
assign this Pledge Agreement in whole or in part.

 

- 3 -



--------------------------------------------------------------------------------

14. Interpretation. In this Pledge Agreement, unless the Secured Party and the
Pledgor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Pledge Agreement. Section headings in
this Pledge Agreement are included for convenience of reference only and shall
not constitute a part of this Pledge Agreement for any other purpose. If this
Pledge Agreement is executed by more than one party as Pledgor, the obligations
of such persons or entities will be joint and several.

15. Indemnity. The Pledgor agrees to indemnify each of the Secured Party, each
legal entity, if any, who controls, is controlled by or is under common control
with the Secured Party, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation or
preparation therefor) which any Indemnified Party may incur, or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Pledgor), in connection with or arising out of or relating to the matters
referred to in this Pledge Agreement or under any Control Agreement, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Pledgor, or (b) arising out of or resulting from any
suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Pledge Agreement. The Pledgor
may participate at its expense in the defense of any such action or claim.

16. Governing Law and Jurisdiction. This Pledge Agreement has been delivered to
and accepted by the Secured Party and will be deemed to be made in the State
where the Secured Party’s office indicated above is located. THIS PLEDGE
AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PLEDGOR AND
THE SECURED PARTY DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
SECURED PARTY’S OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF
LAWS RULES. The Pledgor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court in the county or judicial district
where the Secured Party’s office indicated above is located; provided that
nothing contained in this Pledge Agreement will prevent the Secured Party from
bringing any action, enforcing any award or judgment or exercising any rights
against the Pledgor individually, against any security or against any property
of the Pledgor within any other county, state or other foreign or domestic
jurisdiction. The Pledgor acknowledges and agrees that the venue provided above
is the most convenient forum for both the Secured Party and the Pledgor. The
Pledgor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Pledge Agreement.

17. Authorization to Obtain Credit Reports. By signing below, each Pledgor who
is an individual provides written authorization to the Secured Party or its
designee (and any assignee or potential assignee hereof) to obtain the Pledgor’s
personal credit profile from one or more national credit bureaus. Such
authorization shall extend to obtaining a credit profile in considering this
Pledge Agreement and subsequently for the purposes of update, renewal or
extension of such credit or additional credit and for reviewing or collecting
the resulting account.

 

- 4 -



--------------------------------------------------------------------------------

18. Right to Disburse From Account. Secured Party shall have the right to make
disbursements from the Account described on Exhibit “A” to reimburse Secured
Party for any draws made on the Letters of Credit by the beneficiaries thereof.

19. WAIVER OF JURY TRIAL. THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT THE
PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

WITNESS / ATTEST:             GENCOR INDUSTRIES, INC., a Delaware corporation

/s/ Michael Al Mundy

    Print Name:   Michael Al Mundy             By:  

/s/ E.J. Elliott

 

    Print Name:   E.J. Elliott Print Name:  

 

    Its:   Chairman and Chief Executive Officer      

(Corporate Seal)

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AGREEMENT

Account No.                     in the name of Gencor Industries, Inc.
Restricted Loan Account in the amount of $2,000,000.00 maintained with PNC Bank,
National Association (the “Account”)